DETAILED ACTION
	This Office Action is in response to the amendment filed on December 07, 2021. Claims 1 - 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John D. Brink, Jr., Reg. No. 60,288 on January 24, 2022.

The application has been amended as follows: 

Claim 5, lines 1 - 2, the words “the shape of each quador beam” have been changed to --a shape of each quador beam--

Claim 7, line 2, the words “split into to two stumps” have been changed to --split into two stumps--

Claim 16, line 9, the words “the first sphere” have been changed to --a first sphere--

Claim 16, line 10, the words “the second sphere” have been changed to --a second sphere--

Response to Amendment
The amendment filed on December 07, 2021 has been entered and considered by the examiner. Based on the amendment to the claims to overcome the 112 rejections, incorporating the subject matter indicated as allowable in the previous Office Action into the independent claims, and the approved Examiner’s Amendment, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of Jia et al. (“Computing Planar Sections of Surfaces of Revolution with Revolute Quadric Decomposition”) discloses using double bounding cylinders to enclose a surface of revolution in terms of a cylindrical bounding shell, shown in FIG. 7, discloses the cylindrical bounding shell enclosing a surface of revolution with bounding cylinders with regards to a distance according to an axis, Amendola et al. (“Experimental Response of Addictively Manufactured Metallic Pentamode Materials Confined Between Stiffening Plates”) discloses rods with cone like shapes forming a connected lattice structure extensions of the cell including the connected lattice structure shown in FIGS. 2 and 3, including a CAD model for each figure (2a and 3a).
However, none of the references taken either alone or in combination with the prior art of record discloses: 
“(ii) the quador beam is bounded by a quadric surface of revolution around an axis of symmetry joining the center of the two spheres, and
(iii) the quadric surface of revolution abuts with tangent continuity with the surface of each of the spheres”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 6: The prior art of Jia et al. (“Computing Planar Sections of Surfaces of Revolution with Revolute Quadric Decomposition”) discloses using double bounding cylinders to enclose a surface of revolution in terms of Amendola et al. (“Experimental Response of Addictively Manufactured Metallic Pentamode Materials Confined Between Stiffening Plates”) discloses rods with cone like shapes forming a connected lattice structure extensions of the cell including the connected lattice structure shown in FIGS. 2 and 3, including a CAD model for each figure (2a and 3a).
However, none of the references taken either alone or in combination with the prior art of record discloses: 
“each quador beam is bounded by a quadric surface of revolution around an axis of symmetry joining the center of the two spheres,
(iii) the quadric surface of revolution of each quador beam abuts with tangent continuity with the surface of each of the spheres; 
constructing a lattice from a set of balls and the plurality of quador beams, wherein each quador beam connects an arbitrary pair of the balls”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 16: The prior art of Jia et al. (“Computing Planar Sections of Surfaces of Revolution with Revolute Quadric Decomposition”) discloses using double bounding cylinders to enclose a surface of revolution in terms of a cylindrical bounding shell, shown in FIG. 7, discloses the cylindrical bounding shell enclosing a surface of revolution with bounding cylinders with regards to a distance according to an axis, Amendola et al. (“Experimental Response of Addictively Manufactured Metallic Pentamode Materials Confined Between Stiffening Plates”) discloses rods with cone like shapes forming a connected lattice structure extensions of the cell including the connected lattice structure shown in FIGS. 2 and 3, including a CAD model for each figure (2a and 3a).
However, none of the references taken either alone or in combination with the prior art of record discloses: 
“(ii) the multi-quador beam is bounded by a plurality of quadric surfaces of revolution around an axis of symmetry joining the center of the two spheres, 

(iv) the plurality of quadric surfaces of revolution are smoothly connected with tangent continuity within each multi-quador beam”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






January 24, 2022